DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.
 
Response to Amendment
The amendment filed August 25, 2021 has been entered. Claims 12-18, 20-27, and 29-31 remain pending in the application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/15/2021, 11/09/2021, and 03/09/2022 are in compliance with 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-18, 20-27, and 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is 
	Under the Step 1, Claims 12-18, 20-27, and 29-31 are at least one non-transitory computer-readable storage medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 12-18, 20-27, and 29-31 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claim 12:
Claim 12 is drawn to an abstract idea without significantly more. The claim recites receiving a request from a user to access the first media content, determining whether the 
	Under the Step 2A Prong One, the limitations of receiving a request from a user to access the first media content, determining whether the data store stores information regarding the first media content, determining that the data store stores information regarding the first media content, evaluating a reliability of the information regarding the first media content, accessing a data structure which stores at least a part of the information regarding the first media content stored by the data store, determining whether the data structure stores includes a value for each attribute of a minimum set of attributes characterizing the first media content, a minimum 
	Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – non-transitory computer-readable storage medium, processor, and distributed data store. The non-transitory computer-readable storage medium, processor, and distributed data store are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The processor executes the steps without any technical details related between the processor and the steps and the distributed data store is also recited so as to be used as a passive storing device without reciting or using any distributed nature of the distributed data store in or in relation to the steps, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that 
	Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the 
With respect to claims 13-18, 20-27, and 29-31:
Dependent claims 13-18, 20-27, and 29-31 include additional limitations, for example, accessing the data structure to obtain media data, playing the first media content using the media data, retrieving an indication of a storage location from the data structure, a URL, accessing a record for the first media content, communicating with the distributed data store using an identifier for the record, accessing private or public distributed data store, recording an indication in the record, determining royalty payment information, triggering payment of a royalty, private or public blockchain, identifying a holder of interest in the media content, identifying a record for the media content on the distributed data store, storing the data structure by the distributed data store, synchronizing the data structure with the information stored by the distributed data store, and generating a notification indicating that the first media content is inaccessible, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present 
Therefore, whether taken individually or as an ordered combination, claims 13-18, 20-27, and 29-31 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18, 20-22, 24-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Polehn et al. (US 2015/0127940 A1; already of record in IDS; hereinafter Polehn) in view of Uehara (US 2010/0058920 A1; already of record in IDS; hereinafter Uehara), and in further view of McCoy et al. (US 2016/0323109 A1; hereinafter McCoy) and Rae et al. (US 20170116693 A1; hereinafter Rae). 
With respect to claim 12:
	Polehn teaches 
At least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out a method for administering rights ownership information for a first media content and regulating use of unreliable information, via a distributed data store that stores information regarding a plurality of media contents and maintains a record of interactions with the plurality of media contents, the method comprising: (By disclosing, the method may include receiving an indication that a first user has acquired rights (administering rights ownership information) to access a digital content and determining that the first passcode is valid and that the key has not expired (regulating use of unreliable information). See at least Polehn: Abstract; paragraph(s) [0020] & [0036]. For the compact prosecution, it is searched for and for administering rights ownership information for a first media content and regulating use of unreliable information, via a distributed data store that stores information regarding a plurality of media contents and maintains a record of interactions with the plurality of media contents” is an intended use.)
receiving a request from a user to access the first media content; (By disclosing, when the user requests to access the digital content, the user may be prompted to enter the passcode, and the user device may request the key from the DRM system using the passcode,. See at least Polehn: paragraph(s) [0017], [0023] & [0025])
in response to receiving the request to access the first media content, determining whether the distributed data store stores information regarding the first media content; (By disclosing, the DRM system may maintain a list of passcodes in a passcode blockchain. In addition, content manager 310 may identify a content record 360 associated with the received request and may determine whether the passcode is valid by checking passcode blockchain field 368 of the content record 360. See at least Polehn: Abstract; paragraph(s) [0020] & [0080])
in response to determining that the distributed data store stores the information regarding the first media content, evaluating a reliability of the information regarding the first media content, wherein evaluating the reliability of the information regarding the first media content comprises: (By disclosing, DRM system 130 may further obtain a passcode for the particular digital content and may add the passcode to a passcode blockchain along with an indication that the passcode is valid. DRM system 130 may provide the encrypted content to user device 110. When a user requests to access the particular digital content, user device 110 may request the key from DRM system 130 using the passcode. DRM system 130 may determine whether the passcode is valid and may determine whether the key is still valid based on the expiration date. In addition, content record 360 may include a content identifier (ID) field 362, a key field 364, an expiration field 366, a passcode blockchain field 368, and a user ID field 370, and expiration field 366 may store an expiration date associated with the key (reliability). See at least Polehn: paragraph(s) [0025], [0027], [0041] & [0044]-[0047])
accessing a data structure which stores at least a part of the information regarding the first media content stored by the distributed data store; ... (By disclosing, content manager 310 may identify a content record 360 associated with the received by checking passcode blockchain field 368 of the content record 360. See at least Polehn: paragraph(s) [0080])
in response to determining that the data structure stores the value for each of the plurality of attributes...: ... (By disclosing, a user may obtain access rights to digital content by buying or renting the digital content or by subscribing to the digital content for a particular length of time. A digital rights management (DRM) system may obtain the digital content, may generate a key for the digital content, and may encrypt the digital content using the generated key to generate key encrypted digital content. If the user's rights are set to expire after a particular length of time (e.g, when a rental period ends), the generated key may be assigned an expiration date. See at least Polehn: paragraph(s) [0015] & [0019])
satisfying the set of conditions; and (See at least Polehn: paragraph(s) [0020])
accessing the first media content. (See at least Polehn: paragraph(s) [0020])
	However, Polehn does not teach ...determining whether the data structure, which stores at least a part of the information regarding the first media content that is stored by the distributed data store, includes a value for each attribute of a minimum set of attributes characterizing the first media 
	Uehara, directed to music reproducing system for collaboration, program reproducer, music data distributor and program producer and thus in the same field of endeavor, teaches 
...determining that the data structure stores the value for each of the plurality of [attributes of the minimum permissible characterization of the first media content]: (By disclosing, pieces of attribute data are stored in the header chunk for the MIDI file, and the event data codes and duration data codes are stored in the track chunk TC. See at least Uehara: paragraph(s) [0101], [0207] & [0316])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secure distributed information and password management teachings of Polehn to incorporate the music reproducing system for collaboration, program reproducer, music data distributor and program producer teachings of Uehara for the benefit of re-producing a music program, which contains at 
However, Polehn and Uehara do not teach ...determining whether the data structure, which stores at least a part of the information regarding the first media content that is stored by the distributed data store, includes a value for each attribute of a minimum set of attributes characterizing the first media content, the minimum set of attributes comprising a plurality of attributes that characterize the first media content and being a minimum permissible characterization of the first media content, ...determining that the data structure stores the value for each of the plurality of attributes of the minimum permissible characterization of the first media content, and ...determining, using the data structure, a set of conditions to be met when the first media content is to be accessed.
	McCoy, directed to rights transfers using block chain transactions and thus in the same field of endeavor, teaches 
	...determining whether the data structure, which stores at least a part of the information regarding the first media content that is stored by the distributed data store, includes a value for each attribute of a minimum set of attributes characterizing the first media content, the minimum set of attributes comprising a plurality of attributes that characterize the first media content and being a minimum permissible characterization of the first media content; (By disclosing, the input module 1210 of FIG. 12 may render, present, display, or cause to be displayed a series of user interfaces (attributes defining a minimum permissible characterization of a media content) that enable a user or owner of a digital content item to submit and register a new work and associated rights to be assigned to the work within the content management system 110. In addition, communicating over the network 125 to the content management system 110 (e.g., calling the API 115) is facilitated in order to access and retrieve certain information associated with the uploaded content, such as rights information, ownership information, licensing or purchasing information, unique identifiers, provenance information, and so on. Furthermore, the content management system 110 may register a digital content item by receiving user input associated with registering the digital content item to the content management system 110, authenticating a digital content item as an authentic content item. The reliability or authenticity of the digital content may be guaranteed or determined by the user interface or multiple user-selectable options for the user input. See at least McCoy: paragraph(s) [0164], [0049], [0054], [0034], [0119]-[0124] & [0182])
...determining that the data structure stores the value for each of the plurality of attributes of the minimum permissible characterization of the first media content: (As stated above see at least McCoy: paragraph(s) [0164], [0049] , [0054] & [0034])
...determining, using the data structure, a set of conditions to be met when the first media content is to be accessed. (By disclosing, the content registration module 210 may include a content input component that is configured to receive input from the owners of the digital content items, wherein the input includes digital content items provided to an online website (e.g., via mobile application 135 or via host site 140) to be displayed by the online website, and information identifying rights to be assigned to use of the digital content items. See at least McCoy: paragraph(s) [0039], [0041], [0049] & [0179]-[0180])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Polehn and Uehara to incorporate the rights transfers using block chain transactions teachings of McCoy for the benefit of performing multiple digital currency transfers between address nodes to register a collection of rights to a digital content item to a block chain, and performing a digital currency transfer transaction between address nodes to register the collection of rights to the block chain. (See at least McCoy: paragraph [0030])

... determining whether the data structure, which stores at least a part of the information regarding the first media content that is stored by the distributed data store, includes a value for each attribute of a minimum set of attributes characterizing the first media content, the minimum set of attributes comprising a plurality of attributes that characterize the first media content and being a minimum permissible characterization of the first media content; (By disclosing, content creators (or copyright owners) are motivated to verify and confirm past licenses, document and log transactions, and solve challenges which provides the right to register a new creation (also called work, asset or content) in the blockchain rights ledger in return. See at least Rae: paragraph(s) [0033])
...determining that the data structure stores the value for each of the plurality of attributes of the minimum permissible characterization of the first media content: (As stated above, see at least Rae: paragraph(s) [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Examiner’s Note: 
(1)  The limitation “for administering rights ownership information for a first media content and regulating use of unreliable information, via a distributed data store that stores information regarding a plurality of media contents and maintains a record of interactions with the plurality of media contents” in claim 1, lines 3-6 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 13:
The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
Polehn further teaches wherein: 
the accessing the first media content is performed by a device; and (By disclosing, user device 110 may include any device that includes functionality to communicate with DRM system 130 and that enables a user to access digital content with DRM protection. See at least Polehn: paragraph(s) [0023]) 
the data structure is stored on the device and accessing the first media content comprises accessing the data structure to obtain media data for the first media content. (By disclosing, user device 110 may obtain encrypted digital content from DRM system 130. When a user requests to access the encrypted digital content, the user may be required to enter a passcode. User device 110 may then obtain a key from DRM system 130 using the passcode and may use the key to decrypt the digital content to enable the user to access the digital content in an unencrypted form. See at least Polehn: paragraph(s) [0023])
With respect to claim 14:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 13, as stated above.
wherein accessing the first media content further comprises playing the first media content using the media data obtained through accessing the data structure. (As stated above with respect to claim 13, see at least Polehn: paragraph(s) [0023])
With respect to claim 15:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 13, as stated above.
Polehn further teaches wherein obtaining the media data through accessing the data structure comprises accessing media data stored within the data structure for the first media content. (As stated above with respect to claim 13, see at least Polehn: paragraph(s) [0023]. See also at least McCoy: paragraph(s) [0034])
With respect to claim 16:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 13, as stated above.
McCoy, in the same field of endeavor, further teaches wherein obtaining the media data through accessing the data structure comprises: 
retrieving, from the data structure for the first media content, an indication of a storage location from which the media data may be obtained, and (By disclosing, the content management system 110 may store such information via block-chain technology in various databases or memory, either local to the system or in various cloud-based storage services. See at least McCoy: paragraph(s) [0034]-[0036])
obtaining the media data by accessing the storage location identified in the indication. (As stated above, see at least McCoy: paragraph(s) [0034]-[0036])
With respect to claim 17:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 16, as stated above.
Uehara, in the same field of endeavor, further teaches wherein the indication of the storage location of the first media content comprises a URL associated with a second device remote from the device. (By disclosing, the MIDI files are assigned addresses expressed in accordance with the URL (Uniform Resource Locator). See at least Uehara: paragraph(s) [0089])
With respect to claim 18:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
Polehn further teaches wherein determining the set of conditions includes accessing a record for the first media content stored on the distributed data store, wherein accessing the record comprises communicating with the distributed data store using an identifier for the record stored in the data structure for the first media content. (By disclosing, as shown in FIG. 3B, key DB 320 may store one or more content records 360. Each content record 360 may store information relating to DRM associated with a particular digital content. Content record 360 may include a content identifier (ID) field 362, a key field 364, an expiration field 366, a passcode blockchain field 368, and a user ID field 370. See at least Polehn: paragraph(s) [0020] & [0044]-[0045])
With respect to claim 20:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 18, as stated above.
Polehn further teaches wherein accessing the record stored on the distributed data store comprises accessing a private distributed data store storing financial or rights information regarding the first media content. (By disclosing, the passcode blockchain may store a sequence of passcodes associated with the particular digital content and may indicate a currently valid passcode. In addition, content transfer manager 332 may charge a transaction fee for processing a financial transaction. See at least Polehn: paragraph(s) [0015], [0020], [0041] & [0047])

With respect to claim 21:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 18, as stated above.
Uehara, in the same field of endeavor, further teaches wherein accessing the record stored on the distributed data store comprises accessing a public distributed data store storing ownership information regarding the first media content. (By disclosing, upon completion of the download, the controller of server computer accesses the price list so as to write out a bill, and sends the bill to the account system 50B for the settlement. In addition, the bills are automatically settled at the user's account number through the accounting system 50B. The service provider pays the royalty to the copyright holder after 
With respect to claim 22:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 18, as stated above.
Polehn further teaches wherein satisfying the set of conditions comprises recording, in the record for the first media content on the distributed data store, an indication that the first media content was played. (By disclosing, DRM system 130 may receive an indication from fulfillment system 150 relating to a transaction from user device 110 to obtain access rights for particular digital content for a user associated with user device 110. See at least Polehn: paragraph(s) [0068])
With respect to claim 24:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
Polehn further teaches wherein the distributed data store is a blockchain. (By disclosing, the DRM system may maintain a list of passcodes in a passcode blockchain. See at least Polehn: paragraph(s) [0020])
With respect to claim 25:
 The at least one non-transitory computer-readable storage medium of claim 1, as stated above.
As stated above with respect to claims 20 and 21, Polehn, Uehara, and McCoy teach all the limitations.
With respect to claim 26:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
Uehara, in the same field of endeavor, further teaches wherein the minimum permissible characterization for the first media content comprises information identifying the first media content, information identifying at least one holder of an interest in the first media content, and information identifying a record for the first media content on the distributed data store. (By disclosing, when a user downloads the programs, audio files and MIDI files, the service providers write out bills, and settle accounts with the users through the accounting system 50B. See at least Uehara: paragraph(s) [0391]-[0394])
With respect to claim 27:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 26, as stated above.
wherein the minimum permissible characterization further comprises media data for the first media content and/or an indication of a storage location from which the media data can be obtained. (By disclosing, a set of music data codes and a set of audio data codes form a MIDI file and an audio file, respectively, and plural MIDI files and plural audio files are stored in the music data distribution server computer 30. The MIDI files are assigned addresses expressed in accordance with the URL (Uniform Resource Locator). See at least Uehara: paragraph(s) [0089])
With respect to claim 29:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
	McCoy, in the same field of endeavor, further teaches wherein the data structure is stored by the distributed data store. (By disclosing the content management system 330 maintains a public ledger of the generated public ledger entries for the registered digital content items. See at least McCoy: paragraph(s) [0037] & [0051])
With respect to claim 30:
 The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
McCoy, in the same field of endeavor, further teaches wherein: 
the data structure is synchronized with the information stored by the distributed data store, such that the data structure stores the at least the part of the information regarding the first media content that is stored by the distributed data store. (By disclosing the content management system 110 may include various components that perform digital currency transactions in order to establish the transfer of rights of digital content between entities (e.g., between a content owner/provider and a content acquirer/recipient) and generate, create, update, or otherwise maintain public ledgers of the performed transactions, such as distributed public ledgers for the digital content. See at least McCoy: paragraph(s) [0037])
With respect to claim 31:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
Rae, in the field of endeavor, further teaches wherein the method further comprises: 
in response to determining that the data structure does not store each of the plurality of attributes characterizing the first media content, generating a notification indicating that the first media content is inaccessible. (By disclosing, content creators (or copyright owners) are motivated to verify and confirm past licenses, document and log transactions, and solve challenges (notification) which provides the right to register a new creation (also called work, asset or content) in the blockchain rights ledger in return. See at least Rae: paragraph(s) [0033])
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Polehn in view of Uehara, in further view of McCoy and Rae, as applied to claims 1 and 18, and in still further view of Casebolt (US 2017/0255912 A1; hereinafter Casebolt). 
With respect to claim 23:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 1, as stated above.
However, Polehn, Uehara, McCoy, and Rae do not teach wherein: determining the set of conditions comprises determining royalty payment information for the first media content, the royalty payment information comprising an identification of a party to be paid a royalty for playback of the first media 
Casebolt, directed to systems and methods for media codecs and containers and thus in the same field of endeavor, teaches wherein: 
determining the set of conditions comprises determining royalty payment information for the first media content, the royalty payment information comprising an identification of a party to be paid a royalty for playback of the first media content; and (By disclosing, the data and the contractual restrictions are embedded within a single codec. The request to stream the data file may initiate execution of the codec, thereby initiating the cryptocurrency transaction as the data file initiates streaming on the client device. The contractual restrictions may include enforcement of intellectual property rights associated with the media file (e.g., royalties, etc.). See at least Casebolt: paragraph(s) [0008] & [0011])
satisfying the set of conditions comprises triggering payment of the royalty to the party. (As stated above, see at least Casebolt: paragraph(s) [0008] & [0011])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Polehn, Uehara, McCoy, and Rae to incorporate the systems and methods for media codecs and 

Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive.	
In response to applicant’s argument with respect to the 101 rejections that the claim language relates to evaluating the reliability of information stored by a distributed data store before relying on the stored data, it is noted that evaluating the reliability of information for administering rights ownership information for a first media content and regulating use of unreliable information can be performed manually, and that even the interactions with a distributed data store such as a blockchain can be performed manually and mentally, especially when the blockchain is recited as a sort of black box. Human minds can interact or deal with a black box, because the human mind does not have to penetrate into and perform the internal functions that are not recited in the claims. In response to applicant’s further arguments that each of the claims recites "a specific improvement over prior art systems" that amounts to an improvement not only to conventional systems for storing and accessing information relating to ownership, management, and royalty interests in media content but also to distributed 
In response to applicant’s argument that the techniques described in McCoy ([0049], [0054], [0164]) do not evaluate reliability of information provided to the online website, it is 
In response to applicant’s arguments that Rae makes no mention of a minimum set of attributes or evaluating whether information regarding a first media content comprises a value for each of the minimum set of attributes, as recited by independent claim 12, it is noted that Rae also teaches that the decentralized digital rights ledger system motivates and challenges (notification) the content creators to provide, verify, or confirm the rights information. (See at least Rae: paragraph(s) [0033])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pulier et al. (US 20170052676 A1) teaches virtual object registry and tracking platform, including DRM and ownership change.
Kalb et al. (US 20160070926 A1) teaches method and apparatus for variable and fee based content rights and 
Darbyshire (US 20120059700 A1) teaches incentivized peer-to-peer content and royalty distribution system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/CLAY C LEE/Examiner, Art Unit 3685